 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHIRLEY A. MARTINEZ,                              No. 2:15-CV-2651-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgment was entered on February 13, 2018, and plaintiff appealed. The appellate court has

21   decided the case and returned jurisdiction to this court. The matter is hereby remanded to the

22   Commissioner of Social Security for further proceedings consistent with the Ninth Circuit Court

23   of Appeals’ January 10, 2019, memorandum disposition. Plaintiff’s counsel’s motion for

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1   attorney’s fees (Doc. 34) will be addressed by this court separately. The Clerk of the Court is

 2   directed to enter judgment and close this file.

 3                  IT IS SO ORDERED.

 4

 5

 6   Dated: March 26, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
